 

Exhibit 10.14

 

SOFTWARE MAINTENANCE AGREEMENT

 

This Software Maintenance Agreement (the “Agreement”) is entered into as of
October 13, 2016, between Leader Act Ltd HK (“LEADER”), a Nevada Corporation,
(hereinafter referred to as “Leader”), and EZJR, Inc. a Nevada corporation,
(hereinafter referred to as “EZJR”).

 

WHEREAS, EZJR currently owns a Customer Relationship Management (“CRM”) software
program as developed by LEADER; and

 

WHEREAS, upon the purchase of the software EZJR entered into an agreement for
LEADER to maintain the software for a period of two years after which LEADER was
be paid by EZJR to service and maintain the software; and

 

WHEREAS, this previous agreement expired on May 28, 2016;

 

NOW THEREFORE, in consideration of the mutual agreements, representations and
warranties in this Agreement, the parties agree as follows:

 

1. EXTENSION OF SERVICE AGREEMENT. Subject to all other terms and conditions set
forth herein, as of the date of this agreement, LEADER maintain the software for
an additional five years.

 

2. COMPENSATION TO LEADER. The compensation to LEADER shall be: 3,000,000 shares
of EZJR’s unregistered restricted common stock which shall be issuable upon the
closing;

 

3. LEADER’ REPRESENTATIONS AND WARRANTIES. LEADER represents and warrants to
EZJR as follows:

 

A. LEADER is a corporation duly organized, validly existing, and in good
standing under the laws of the Nevada. Leader has all requisite corporate power
and authority to enter into this Agreement and perform its obligations
hereunder.

 

B. The execution, delivery, and performance of this Agreement has been duly
authorized and approved by the Board of Directors of LEADER, and this Agreement
constitutes a valid and binding Agreement of LEADER in accordance with its
terms.

 

C. LEADER has not employed any broker or finder in connection with the
transaction contemplated by this Agreement and has taken no action that would
give rise to a valid claim against any party for a brokerage commission,
finder’s fee, or other like payment.

 

D. LEADER has not employed any broker or finder in connection with the
transactions contemplated by this Agreement, or taken action that would give
rise to a valid claim against any party for a brokerage commission, finder’s
fee, or other like payment.

 

   

   

 

F. The execution and delivery of this Agreement by LEADER and the consummation
of the contemplated transactions, will not result in the creation or imposition
of any valid lien, charge, or encumbrance on any of the Assets, and will not
require the authorization, consent, or approval of any third party, including
any governmental subdivision or regulatory agency.

 

G. LEADER has no knowledge of any claim, litigation, proceeding, or
investigation pending or threatened against LEADER or its Assets that might
result in any material adverse change in the business or condition of the Assets
being conveyed under this Agreement.

 

H. None of the representations or warranties of LEADER contain or will contain
any untrue statement of a material fact or omit or will omit or misstate a
material fact necessary in order to make statements in this Agreement not
misleading. LEADER knows of no fact that has resulted, or will result in a
material change in the business, operations, or assets of LEADER.

 

4. REPRESENTATIONS OF EZJR. EZJR represents and warrants as follows:

 

A. EZJR is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Nevada. EZJR has all requisite corporate power
and authority to enter into this Agreement and perform its obligations
hereunder.

 

B. The execution, delivery, and performance of this Agreement has been duly
authorized and approved by the Board of Directors of EZJR, and this Agreement
constitutes a valid and binding Agreement of EZJR in accordance with its terms.

 

C. EZJR has not employed any broker or finder in connection with the transaction
contemplated by this Agreement and has taken no action that would give rise to a
valid claim against any party for a brokerage commission, finder’s fee, or other
like payment.

 

D. None of the representations or warranties of EZJR contain or will contain any
untrue statement of a material fact or omit or will omit or misstate a material
fact necessary in order to make the statements contained herein not misleading.

 

3. INDEMNIFICATION AND SURVIVAL. All representations and warranties made in this
Agreement shall survive the Closing of this Agreement, except that any party to
whom a representation or warranty has been made in this Agreement shall be
deemed to have waived any misrepresentation or breach of representation or
warranty of which such party had knowledge prior to Closing. Any party learning
of a misrepresentation or breach of representation or warranty under this
Agreement shall immediately give written notice thereof to all other parties to
this Agreement. The representations and warranties in this Agreement shall
terminate one year from the Closing Date, and such representations or warranties
shall thereafter be without force or effect, except any claim with respect to
which notice has been given to the party to be charged prior to such expiration
date. LEADER hereby agrees to indemnify and hold EZJR, it successors, and
assigns harmless from and against any and all damage or deficiency resulting
from any material misrepresentation, breach of warranty or covenant, or
nonfulfillment of any agreement on the part of LEADER under this Agreement.

 

   

   

 

4. GOVERNING LAW. This Agreement and any matters arising out of or related to
this Agreement will be governed by the laws of the State of Nevada. If any
action is brought among the parties with respect to this Agreement or otherwise,
by way of a claim or counterclaim, the parties agree that in any such action,
and on all issues, the parties irrevocably waive their right to a trial by jury.
Exclusive jurisdiction and venue for any such action shall be the State Courts
of Nevada.

 

5. ENTIRE AGREEMENT. This Agreement contains the entire agreement among the
parties, and supersedes all prior agreements, representations and understandings
of the parties, relating to the subject matter of this Agreement.

 

6. FURTHER ACTIONS. Each party agrees that after the delivery of this Agreement
it or he will execute and deliver such further documents and do such further
acts and things as another party may reasonably request in order to carry out
the terms of this Agreement.

 

7. AMENDMENT. No supplement to or amendment of this Agreement will be binding
unless executed in writing by LEADER and EZJR.

 

8. SUCCESSORS AND ASSIGNS. This Agreement will be binding on, and will inure to
the benefit of, the parties and their respective successors and assigns, and
shall not confer any rights or remedies on any other Persons.

 

9. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which will be deemed a valid, original agreement, but all of which
together will constitute one and the same instrument.

 

10. SEVERABILITY. If any provision of this Agreement or its application to any
Person or circumstances is held to be unenforceable or invalid by any court of
competent jurisdiction, its other applications and the remaining provisions of
this Agreement will be interpreted so as best reasonably to effect the intent of
the parties.

 

11. ATTORNEYS’ FEES. Each party will pay its or his own legal fees and other
expenses in connection with the preparation of this Agreement and the sale of
Assets in accordance with this Agreement. However, if any legal action or other
proceeding is brought for the enforcement of this Agreement, or because or
arising out of an alleged dispute, breach, default or misrepresentation in
connection with any of the provisions of this Agreement, the prevailing party
will be entitled to recover reasonable attorney’s fees and other costs incurred
in that action or proceeding, in addition to any other relief to which it or he
may be entitled.

 

12. NOTICES. All notices, requests, demands, and other communications required
or permitted hereunder will be in writing and will be deemed to have been duly
given when delivered by hand, by overnight courier, or fax, or two days after
being mailed by certified or registered mail, return receipt requested, with
postage prepaid.

 

13. WAIVERS. Any provision of this Agreement may be waived at anytime by the
party entitled to the benefit thereof by a written instrument executed by the
party or by a duly authorized officer of the party. No waiver of any of the
provisions of this Agreement will be deemed, or will constitute, a waiver of any
other provision, whether or not similar, nor will any waiver constitute a
continuing waiver.

 

   

   

 

SIGNATURES

 

EZJR, INC.   LEADER ACT LTD HK         By: /s/ Barry Hall   /s/ Aymen Boughanmi
  Barry Hall   Aymen Boughanmi   Chief Executive Officer   President

 

   

   

 

Exhibit A

 

Customer Relationship Management System Description

 

The Customer Relationship Management (“CRM”) system entails all aspects of
interaction that a company has with its customer, whether it is sales or
service-related. It also provides a greater understanding of the customer and
helps manage customer data and all interaction with the customer. Advantages and
features of the CRM are as following:

 

  ● Enhanced customer relationship management including retention tools and
fraud prevention.         ● Recurring billing feature that allows for fully
automated billing and tools to determine approval and decline rates and
automated retries of declines.         ● Profit management tools including
affiliate commission tracking, price point testing and indemnification of
revenue loss causes.         ● Gateway integration and merchant account load
balancing.         ● Improved affiliate management and affiliate fraud
detection.         ● Better reporting and performance tracking.

 

   

   

 

 

 

